                   UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA

CYNTHIA RINKER,                            §
                                           §
              Plaintiff,                   §    Civil Action No. 3:19-cv-00324-FDW-DSC
                                           §
              v.                           §
                                           §
APOLLO EDUCATION GROUP, INC.               §
d/b/a UNIVERSITY OF PHOENIX,               §
                                           §
              Defendant.                   §
                                           §


                         NOTICE OF VOLUNTARY DISMISSAL


TO THE CLERK:

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff voluntarily

dismisses the Complaint with prejudice.




Dated: October 3, 2019                     /s/ Mitchel E. Luxenburg
                                           Mitchel E. Luxenburg, Esq.
                                           The Law Firm of Mitch Luxenburg
                                           P.O. Box 22282
                                           Beachwood, OH 44122
                                           Phone: 216-650-1590
                                           Email: mitch@mluxlaw.com




   Case 3:19-cv-00324-FDW-DSC Document 5 Filed 10/03/19 Page 1 of 2
                            CERTIFICATE OF SERVICE

       I, Mitchel E. Luxenburg, Esquire, do certify that I served a true and correct copy

of the Notice of Voluntary Dismissal in the above-captioned matter, upon the following

via CM/ECF system:

Matthew Knepper
Husch Blackwell
190 Carondelet Plaza, Suite 600
St Louis MO 63105
Phone: 314-480-1848
Email: matt.knepper@huschblackwell.com


October 3, 2019                              /s/ Mitchel E. Luxenburg
                                             Mitchel E. Luxenburg, Esq.
                                             The Law Firm of Mitch Luxenburg
                                             P.O. Box 22282
                                             Beachwood, OH 44122
                                             Phone: 216-650-1590
                                             Email: mitch@mluxlaw.com




   Case 3:19-cv-00324-FDW-DSC Document 5 Filed 10/03/19 Page 2 of 2
